   Case 1:20-cv-01494-MKB-LB Document 8 Filed 07/29/20 Page 1 of 5 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
YASMEYA MEHMETI,

                                    Plaintiff,                    NOT FOR PUBLICATION

                           v.                                     MEMORANDUM & ORDER
                                                                  20-CV-1494 (MKB)

NEW YORK BOARD OF EDUCATION, P.S. 25,
P.S. 53, P.S. 40, and SOUTH RICHMOND HIGH
SCHOOL,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Yasmeya Mehmeti, proceeding pro se, commenced the above-captioned action on

March 16, 2020 against Defendants New York City Board of Education (“BOE”), Public School

(“P.S.”) 53, P.S. 40, P.S. 25, and South Richmond High School. (Compl., Docket Entry No. 1.)

The Court grants Plaintiff’s application to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C.

§ 1915(a). (IFP Mot., Docket Entry No. 5.) For the reasons discussed below, the Court dismisses

the Complaint.

    I.   Background

         The Court assumes the truth of the factual allegations in the Complaint.

         Plaintiff alleges that the BOE failed to give her a “proper education” at the schools she

attended from 1992 through 2002. (Compl. 4.) Plaintiff alleges that she “should have been taught

proper education” and be given “a tutor” if she had failed any subjects. (Id.) “Instead, they just

rushed and passed” her and she did not “learn from the schools.” (Id.) Plaintiff seeks “six million

dollars in damages for pain and suffering” as well as “punitive damages from loss of wages from

not being able to obtain jobs [her] entire life basically.” (Id.) The Court will liberally construe the
  Case 1:20-cv-01494-MKB-LB Document 8 Filed 07/29/20 Page 2 of 5 PageID #: 39




Complaint as being brought under 42 U.S.C. § 1983.1

  II. Discussion

           a.     Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained in the complaint

are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. In

reviewing a pro se complaint, a court must be mindful that a plaintiff’s pleadings must be held “to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly, courts “remain obligated to

construe a pro se complaint liberally”). Nevertheless, the Court is required to dismiss sua sponte

an in forma pauperis action if the Court determines it “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007).

       In addition, pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, if a court

“determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”



       1
         Although Plaintiff checked the box for federal question jurisdiction on the form
Complaint, she failed to identify any federal statute that would apply to her case. (See Compl.)
                                                   2
  Case 1:20-cv-01494-MKB-LB Document 8 Filed 07/29/20 Page 3 of 5 PageID #: 40




Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790

F.3d 411, 416–17 (2d Cir. 2015) (“A district court properly dismisses an action under [Rule 12(b)(1)

of the Federal Rules of Civil Procedure] for lack of subject matter jurisdiction if the court ‘lacks the

statutory or constitutional power to adjudicate it.’” (quoting Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000))); Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d

Cir. 2000) (“[F]ailure of subject matter jurisdiction is not waivable and may be raised at any time by

a party or by the court sua sponte. If subject matter jurisdiction is lacking, the action must be

dismissed.” (citations omitted)).

            b.   Plaintiff fails to state a claim

        The Court has considered whether Plaintiff’s complaint states a cognizable violation of her

constitutional rights.2

        Constitutional claims may be cognizable under 42 U.S.C. § 1983. To maintain a claim

brought under section 1983, a plaintiff must allege that the conduct complained of (1) was




        2
             Federal courts are courts of limited jurisdiction and may not hear cases if they lack
subject matter jurisdiction over the issues presented. Lyndonville Sav. Bank & Trust Co. v.
Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000). The statutory provisions for federal subject matter
jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332. Federal question jurisdiction provides
federal courts jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of
the United States.” Bounds v. Pine Belt Mental Health Care Res., 593 F.3d 209, 215 (2d Cir.
2010) (quoting 28 U.S.C. § 1331). Under the diversity jurisdiction statute, federal courts have
subject matter jurisdiction over state law claims where all plaintiffs and all defendants are of diverse
citizenship and “the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs.” 28 U.S.C. § 1332(a); see also Bartlett v. Honeywell Int’l Inc., 737 F. App’x 543, 547
(2d Cir. 2018) (“Diversity jurisdiction is present when there is complete diversity between the
parties . . . .” (citing 28 U.S.C. § 1332(a))). Plaintiff has not provided any basis for this Court’s
jurisdiction. She has not cited any federal law that requires local governments to provide
education of a particular quality, and because both Plaintiff and Defendants are located in New
York state, there is no basis for diversity jurisdiction to enforce New York state education laws.
                                                      3
  Case 1:20-cv-01494-MKB-LB Document 8 Filed 07/29/20 Page 4 of 5 PageID #: 41




“committed by a person acting under color of state law” and (2) deprived the plaintiff “of rights,

privileges or immunities secured by the Constitution or laws of the United States.” Pitchell v.

Callan, 13 F.3d 545, 547 (2d Cir. 1994). Moreover, the plaintiff must allege the direct or personal

involvement of each of the named defendants in the alleged constitutional deprivation. Farid v.

Ellen, 593 F.3d 233, 249 (2d Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is

well-settled in this Circuit that personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.”).

       Plaintiff has failed to allege that Defendants violated her constitutional rights. The

Supreme Court has long held that “there is no constitutional right to an education.” San Antonio

Indep. School Dist. v. Rodriquez, 411 U.S. 1, 35 (1973), reh’g denied, 411 U.S. 959 (1973); see also

Bryant v. N.Y. State Educ. Dep’t, 692 F.3d 202, 217 (2d Cir. 2012) (noting that there is no

fundamental or substantive due process right to public education); Smith v. Guilford Bd. of Educ.,

226 F. App’x 58, 61 (2d Cir. 2007) (“[T]he Fourteenth Amendment does not protect a public

education as a substantive fundamental right.” (quoting Handberry v. Thompson, 436 F.3d 52, 70

(2d Cir. 2006))); Press v. State Univ. of N.Y. at Stony Brook, 388 F. Supp. 2d 127, 134 (E.D.N.Y.

2005) (“[I]t is well-settled that access to education is not a constitutional or fundamental right.”

(citation omitted)); Catlin v. Sobol, 93 F.3d 1112, 1120 (2d Cir. 1996) (applying rational basis

review to case involving right to public education); Dunbar v. Hamden Bd. of Educ., 267 F. Supp.

2d 178, 181 (D. Conn. 2003) (noting that education is not among the rights afforded explicit

protection under our Federal Constitution); but see Gary B. v. Whitmer, 957 F.3d 616 (6th Cir.

2020) (finding a fundamental “right to a basic minimum education — access to literacy”), reh’g en

banc granted, opinion vacated, 958 F.3d 1216 (6th Cir. 2020).

                                                    4
  Case 1:20-cv-01494-MKB-LB Document 8 Filed 07/29/20 Page 5 of 5 PageID #: 42




       Plaintiff has not alleged discrimination or in any way suggested that her rights to procedural

due process or equal protection may have been violated. Accordingly, the Court dismisses

Plaintiff’s claims against Defendants for failure to state a claim on which relief may be granted,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

  III. Conclusion

       For the reasons set forth above, the Court dismisses the action for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Because of Plaintiff’s pro se status, the Court grants

Plaintiff thirty (30) days from the date of this Memorandum and Order to file an amended

complaint. Any amended complaint will completely replace the original complaint and must be

captioned “Amended Complaint” and bear the same docket number as this Memorandum and

Order. The Clerk of Court is directed to mail a copy of this Memorandum and Order to Plaintiff at

the following address: Rose M. Singer Center, 19-19 Hazen Street, East Elmhurst, NY 11370.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: July 29, 2020
       Brooklyn, New York

                                                      SO ORDERED:


                                                                 s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  5
